Citation Nr: 0930729	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-10 536	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by unspecified hand movement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The Veteran had active military service from May 24 to July 
19, 2002, from September 1 to 30, 2004, and from November 
2004 to September 2005.  He also had additional service in 
the Army National Guard in 2001 that is unverified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In October 2008, as support for his claims, the Veteran had a 
hearing before the undersigned Veterans Law Judge at the 
Board's offices in Washington, DC (Central Office hearing).  
During the hearing, the Veteran withdrew other claims that he 
also had appealed for service connection for back pain and 
hearing loss.  38 C.F.R. § 20.204 (2008).  So the only 
remaining claims are for service connection for PTSD and a 
disability manifested by unspecified hand movement.

Also during the hearing, the Veteran submitted additional 
evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 19.9, 20.1304(c)(2008). 

The Board has since, in July 2009, advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  After examining the Veteran in January 2007, a VA staff 
psychologist in behavioral services diagnosed PTSD and 
concluded the Veteran appeared to be experiencing significant 
difficulty in response to his service in Iraq, seemingly in 
the form of this diagnosis.

2.  Also, according to information obtained from the 
logistics office and detachment commander of the 201st Red 
Horse Squadron, of which the Veteran was a member while 
deployed to Camp Taji, Iraq, from January to July 2005, there 
were approximately 75 rocket or mortar attacks.  The Veteran 
reportedly was in proximity of an inbound rocket that failed 
to detonate.

3.  Based on this evidence, it is just as likely as not the 
Veteran has PTSD as a result of his military service - and, 
in particular, his service in Iraq.

4.  The Veteran, however, has failed to establish that he has 
current disability manifested by unspecified hand movement.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

2.  But a disability manifested by unspecified hand movement 
was not incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2007, prior to the initial adjudication of his claims in June 
2007.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also apprised him of the downstream disability rating 
and effective date elements of his claims, as required by 
Dingess, supra.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  
The Supreme Court held, instead, that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice. (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the absence 
of any showing of . . . prejudice").  The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his claim had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did 
not.  (slip. op. at 3).



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not alleged any 
prejudicial error in the VCAA notice they received (or did 
not receive).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of the claims that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Concerning this, there is May 2007 memorandum in the file 
making a formal finding on the unavailability of the 
Veteran's service records.  The memorandum documents the 
numerous efforts the RO made to obtain these missing records 
from the appropriate sources.  The memorandum also indicates 
that further attempts to obtain these records would be 
futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).  See also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that 
the heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which the service 
treatment records are missing or presumed destroyed includes 
the obligation to search for alternative medical records).  
In July 2007 the Veteran, himself, submitted service 
treatment records from his most recent period of service, and 
later his Pennsylvania Army National Guard records.  
Also, the RO has obtained other service treatment records.  
There is no indication of any outstanding records pertaining 
to the claims.

The Board is granting the claim for PTSD based on the medical 
and other evidence already on file, so it is unnecessary to 
have the Veteran examined concerning this claim.  The Board 
also finds, however, that a VA examination is unnecessary to 
fairly decide his other claim because, as will be explained, 
he has failed to establish that he has current disability 
manifested by unspecified hand movement.  Obviously then, 
absent this required proof of current disability there cannot 
possibly be any relationship or correlation between this 
nonexistent condition and his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  As well, there is no evidence 
suggesting his middle-finger Dupuytren's contractures are 
attributable to his military service, although diagnosed in 
service.  There is no evidence since service, including since 
filing his claim, reaffirming this diagnosis or causally 
relating it to his military service.

Accordingly, the Board finds that no further notification or 
assistance is necessary to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to Service Connection

A.  Disability Manifested by Unspecified Hand Movement

The Veteran claims he has disability manifested by 
unspecified hand movement that began while he was in service.  
For the reasons and bases discussed below, however, the Board 
finds no basis to grant service connection.

The Veteran may be awarded service connection by showing that 
he has this alleged disability and by showing that it is the 
result of a disease or an injury incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's service treatment records show that, in 
February and March 2005, he was seen for problems with 
bilateral middle finger flexion and extension, 
which initially was diagnosed as arthritis.  But X-rays were 
negative for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, indicating arthritis must be objectively confirmed 
by X-ray.  The eventual diagnosis was Dupuytren's 
contractures.

The records on file dated since service do not contain any 
medical evidence of either a current disability associated 
with the middle fingers of the Veteran's hands, including 
Dupuytren's contractures, or any sort of other disability 
manifested by unspecified hand movement.  He has provided 
medical literature concerning Dupuytren's contractures, but 
no evidence dated since service - including since filing his 
claim for VA compensation benefits, reaffirming he has this 
condition (or other disability manifested by unspecified hand 
movement) as a result of his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or a disease incurred 
in service.").

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), it was held that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability); see also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed; in 
the absence of proof of the presently claimed disability, 
there is no valid claim).

In another precedent case, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court further clarified that the 
requirement of a current disability is satisfied when the 
Veteran has a disability at the time a claim for VA 
disability compensation is filed, or during the pendency of 
that claim, and that he may be granted service connection 
even though the disability resolves prior to VA's 
adjudication of his claim.  Here again though, there no 
evidence dated since service, including since filing his 
claim for VA compensation benefits, reaffirming the Veteran 
has Dupuytren's contractures of his middle fingers or other 
disability manifested by unspecified hand movement.  And even 
conceding that a finger contracted in flexion and/or 
extension is capable of even lay observation, so the type of 
condition (e.g., broken leg, etc.) contemplated in Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007), there still is no 
medical nexus evidence of record causally relating this 
condition to the Veteran's military service so as to warrant 
service connection.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

B.  PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM- IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Here, though, there is not only the required DSM-IV diagnosis 
of PTSD, but also confirmation of a claimed stressor the 
Veteran contends caused him to develop this condition.

The Veteran asserts that his PTSD is from traumatic events 
("stressors") that occurred during his service in Iraq from 
January to July 2005.  Among these claimed incidents are 
emotional problems in association with performing his duties 
while there.  He further alleges that, in April and June 
2005, while serving as a member of the 201st Red Horse 
Squadron, United States Air Force, at Camp Taji, Iraq, he was 
subjected to rocket and mortar attacks.

The Veteran received the required DSM-IV diagnosis of PTSD at 
the conclusion of a January 2007 VA mental health evaluation.  
And the evaluating staff psychologist in behavioral services 
indicated the Veteran appeared to be experiencing significant 
difficulty in response to his service in Iraq, seemingly in 
the form of this PTSD diagnosis.  Moreover, in a September 
2008 statement from military personnel attached to the 
Pennsylvania National Guard and the 201st Red Horse Squadron, 
the Veteran's duties in Iraq reportedly included being 
subjected to approximately 75 rocket or mortar attacks at 
Camp Taji from January to July 2005.

A stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Certainly then, 
especially resolving all reasonable doubt in his favor, it is 
just as likely as not the Veteran has PTSD as a result of his 
military service - and, in particular, his service in Iraq 
during the time period mentioned.  So service connection for 
PTSD is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.

However, the claim for service connection for disability 
manifested by unspecified hand movement is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


